DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 09 February 2022 in association with the interview on 01 March 2022 is acknowledged.  The traversal is on the ground(s) that Species B and Species C maintain unity over the prior art.  This is not found persuasive based upon the rejection over the prior art detailed below. Pursuant to the prior art rejection of the generic claims it is held that unity between Species B and Species C is not present. Claims 13 and 15 are withdrawn as being directed toward unelected Species C – there being no allowable generic, linking claim identified. Reconsideration of the election requirement will be made upon the identification of allowable subject matter directed toward a generic claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 21, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “two opposite ends, the first end… at the second end…” However, the use of the definite article “the” creates confusion as no specific “first end” and “second end” have been previously introduced. The claim makes reference to “two opposite ends”, but does not label these “two opposite ends” as a “first end” and a “second end”. The claim should be amended to clearly introduce the “first end” and the “second end”, e.g. “an adjusting mechanism with two opposite ends comprising a first end and a second end…” or some analog thereof – presuming Examiner’s understanding of the claimed subject matter is accurate.
Regarding Claim 21, Applicant recites “[t]he catheter of claim 6, wherein the biasing element…” However, Claim 6 recites no such “biasing element” – nor does Claim 1 (on which Claim 6 is dependent). Biasing elements are introduced in Claims 2 and 9, but Claim 21 is not dependent upon any of these claims. As such, it is unclear as to scope of this “biasing element” of Claim 21 and whether Claim 21 was intended to be dependent upon Claim 6 or should imply additional structure recited in concert with the biasing element as introduced in the other claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 12, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,713,447 (“Adair”).
Regarding Claim 1, Adair discloses a catheter (10) for guiding a body fluid (e.g. urine) of a subject, the catheter comprising:
An elongate body (10) having a proximal tip (see circa 16, 18, 20), a distal tip (see circa 58), and further including a first portion (i.e. the extent distal to 12), a second portion (i.e. the extent proximal to 12), and a flexible portion (12) between the first and second portions, the second portion including a circumferential wall defining a passageway (20) for the body liquid, the passageway further includes an inlet (i.e. the junction of 20 and 18) and an outlet (i.e. the end of 20 opposite the inlet); and 
An adjusting mechanism (see 22 through 28) with two opposite ends (see circa 58 and circa 22), the first end engages the first portion (see Fig. 1A) and a first valve mechanism (24) is configured at the second end, the first valve mechanism engages the second portion proximate to the inlet of the passageway (see Fig. 1A and 3) such that the body fluid can enter the passageway via the inlet when the first valve mechanism is opened and the body fluid is blocked from entering the passageway when the first valve mechanism is closed (see Fig. 2A and 3);

wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (see Col. 2, Ln, 69-68).
Regarding Claim 4, Adair discloses the adjusting mechanism is stretched in the second state (see Fig. 1 – i.e. the adjusting mechanism is pulled forward – i.e. stretched and held against the bias of the resilient wings 12).
Regarding Claim 11, Adair discloses the adjusting mechanism comprises a controlling wire (i.e. rod 46) configured to open or close the first valve mechanism (i.e. due to the resiliency of the wings 12 the rod/wire ties together the restorative bias of the wings to the valve mechanism – see Col. 2, Ln. 52-64).
Regarding Claim 12, Adair discloses the flexible portion further expands such that the flexible portion and the first portion are more securely anchored within the subject when the controlling wire is pulled to open the first valve mechanism (see Fig. 1A).
Regarding Claim 16, Adair discloses wherein the flexible portion comprises at least two arms (RE: “wings” 12).
	Regarding Claims 18 and 19, Examiner firstly notes that the steps recited in Claim 18 are merely functional language directed toward how the device COULD be used, not how the device MUST be used. Examiner submits that the device of Adair is configured such that – if desired – only the first portion and the flexible portion are .
Claim(s) 1-2, 4, 9, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,812,841 (“Isaacson”).
	Regarding Claim 1, Isaacson discloses a catheter (Fig. 1) for guiding a body fluid (e.g. urine) of a subject, comprising:
an elongated body (10) having a proximal tip (circa 26), a distal tip (circa 14a) and further including a first portion (i.e. the portion distal to 25), a second portion (i.e. the portion proximal to 25) and a flexible portion (25) between the first and the second portions (see Fig. 2), and the second portion includes a circumferential wall defining a passageway (see the interior of 12 between 16 and 13) for the body liquid, the passageway further includes an inlet (16a) and an outlet (13b); and 
an adjusting mechanism (18 to 23) with two opposite ends, the first end (circa 18) engages the first portion and a first valve mechanism (15-22) is configured at the second end, the first valve mechanism engages the second portion proximate to the inlet (see 15 at 16a) of the passageway, the body fluid can enter the passageway via the inlet when the first valve mechanism is opened (i.e. 15 and 16a are spaced apart thereby permitting the flow of urine from 14b to 13b via the passageway between 16 and 13) and the body fluid is blocked from entering the passageway when the first valve 
Wherein the adjusting mechanism is in a first state (i.e. the valve is open) when the flexible portion expands to anchor the catheter inside the subject (i.e. the valve is only intended to be open when the device is in a deployed and secured state), and the adjusting mechanism alters to a second state (i.e. closed) when the flexible portion retracts to allow insertion or withdrawal of the catheter to/from the subject. Examiner notes the breadth of the “when” conditional whereby the conditional is only functionally recited and not positively linked to any particular structure or feature and without clear cause and effect – whereby Examiner submits that the actuation state of the “adjusting mechanism” between two states is broadly defined in the instant specification in both dependent and independent manners with respect to the expansion state of the flexible portion dependent upon user actuation of the controlling wire – see e.g. Fig. 3A, 3B, and 3C;
Wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (i.e. when the valve is open fluid flows through 16a through 24a and through 11a).
Regarding Claim 2, Isaacson discloses the first portion of the elongate body further comprises a compartment (see Fig. 2 – i.e. the interior) and the adjusting mechanism further comprises a biasing element (17) close to the first end, the biasing element being received within the compartment (see Fig. 2).

Regarding Claim 9, Isaacson discloses the first portion of the elongated body further comprises a compartment (see the interior – Fig. 2), and the adjusting mechanism further comprises a biasing element (17) near the first end, wherein the biasing element is received within the compartment (see Fig. 2).
Regarding Claims 18 and 19, the catheter of Isaacom is configured such that in may be retained within the bladder such that only the first portion and the flexible portion are placed in a bladder of the subject when the catheter is not in the second state – i.e. the flexible portion (25) expands to create an anchor that holds the first portion in the bladder with the section portion  retained in the urethra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0331825 (“Hakky”) in view of U.S. Patent No. 3,503,400 (“Osthagen”).
	Regarding Claim 1, Hakky discloses a catheter (30) for guiding a body fluid (e.g. urine) of a subject, the catheter comprising:
an elongated body (32) having a proximal tip (circa 40), a distal tip (circa 54) and further including a first portion (i.e. the section distal to 58), a second portion (i.e. the section proximal to 58) and a flexible portion (58) between the first and the second portions (see Fig. 2B), and the second portion includes a circumferential wall defining a passageway (42) for the body liquid, the passageway further includes an inlet (circa 60) and an outlet (56); and 
an adjusting mechanism (46) with a first end which engages the first portion (see at 48, 54), wherein the adjusting mechanism is in a first state (see Fig. 2B) when the flexible portion expands to anchor the catheter inside the subject, and the adjusting 
wherein the body fluid is directed to enter the passageway via the inlet of the second portion and exit via the outlet of the second portion (Par. 61).
Hakky discloses the invention substantially as claimed except the adjusting mechanism comprises a “first valve mechanism” configured at a second end, the first valve mechanism engaging the second portion proximate to the inlet of the passageway to control fluid flow through the passageway. Hakky describes the adjusting mechanism as comprising an “actuation linkage wire” (46) and describes that operation of this linkage causes the catheter to transition between a “closed” insertion state and an open “drainage” state (Abstract), by Hakky fails to disclose any obstructive valve at the inlet of the passageway. However, related urinary drainage catheters (see Osthagen – Fig. 3) are known to implement control wires (32) which are operatively provided with a valve mechanism (30) affixed thereto in order to allow actuation the valve mechanism to engage proximate to the inlet of the drainage passageway such that body fluid can enter the passageway via the inlet when the first valve mechanism is opened by pulling the wire, and the body fluid is blocked from entering the passageway when the first valve mechanism is closed (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the control wire of the device of Hakky with a valve mechanism at a second end proximate to the inlet, as disclosed by Osthagen, in order to allow the pull wire to transition the catheter into an “open” drainage state which includes pulling the valve mechanism from apposition with 
Regarding Claim 11, Hakky discloses the adjusting mechanism comprises a controlling wire (46) configured to open or close the first valve mechanism (see 32, Osthagen).
Regarding Claim 12, Hakky discloses the flexible portion further expands such that  the flexible portion and the first portion are more securely anchored within the subject when the controlling wire is pulled to open the first valve mechanism (as modified by Osthagen – whereby the control wire both expands the flexible member and opens the valve – the greater the extent by which the wire is pulled the wider the flexible member will expand).
Regarding Claim 16, Hakky discloses wherein the flexible portion comprises at least two arms (58).
Regarding Claim 17, Hakky discloses the catheter may comprise silicon (Par. 17, 26, 68)
Regarding Claims 18 and 19, Hakky discloses the catheter is structured such that only the first portion and the flexible portion are placed in a bladder cavity of the subject when the catheter is not in the second state. 
Claim(s) 2, 3, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent No. 3,713,447 (“Adair”) as applied above, and further in view of U.S. Patent No. 3,692,029 (“Adair 2”).
Regarding Claims 2, 3 and 9, Adair discloses the invention substantially as claimed except that the first portion comprises a compartment having a biasing element of the adjusting mechanism. Rather Adair provides a restorative force pursuant to resiliency of the flexible portion only. However, the claimed configuration is notoriously well-known in the art. For example, Adair 2 discloses a substantially related catheter (12) wherein a first portion (i.e. the area distal to 34) of the elongate body comprises a compartment (see at 36) and the adjusting mechanism further comprises a biasing element (46) which is received in the compartment, whereby the biasing element is biased such that its equilibrium position urges the flexible portions (34) into the expanded configuration, wherein in order to assume a closed second position the biasing element must be compressed by the rod/wire (48) of the adjusting mechanism (see Col. 1 – Summary of Invention). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Adair with a compartment having a biasing element which normally holds the device in a first expanded state, but must be compressed to assume the second state, as disclosed by Adair 2, in order to ensure that the flexible members are maintained sufficiently in the first state and ensure that the catheter remains retained in the bladder – whereby a redundancy of elements will be understood to prevent the failure of one system (i.e. the resiliency of the flexible portion) from inducing complete failure of the device.
.
Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,812,841 (“Isaacson”) as applied above, and further in view of U.S. Patent No. 5,483,976 (“McLaughlin”).
Regarding Claim 6, Isaacson discloses the invention substantially as claimed except the catheter further comprises an extraction wire connected to the second portion, the extraction wire configured to extend outside the patient’s body such that it can be “easily” pulled to withdraw the catheter. Here “easily” is a relative term which is afforded very little weight as it does not seek to specific quantify the degree of effort which must be applied to remove/withdraw the device. Examiner submits that here “easily” must be assumed to constitute any degree of assistance for removal provided by the extraction wire.
McLaughlin discloses a related catheter appliance (see Fig. 3A-3B) which comprises an extraction wire (216) which is connected to a second portion of the 
Regarding Claim 21, Isaacson discloses that the biasing element (17) is stretched in the second state (i.e. the biasing element is held against its restorative force such that the spring biases the ball into the valve seat).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,812,841 (“Isaacson”) as applied above, and further in view of U.S. Patent No. 10,675,435 (“Herrera”).
Regarding Claim 17, Isaacson discloses the invention substantially as claimed except for explicitly disclosing that the catheter is formed of PVC, “silicon”, TPU, TPR, or some combination thereof. However, Herrera discloses a similar appliance (see Fig. 2) wherein the catheter can be formed of “PVC, Latex, Silicone, Polyurethane, or any blend of these materials” (Col. 3, Ln. 21-30). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter device of Isaacson out of suitable materials such as PVC, “silicone” (RE: silicon), and/or polyurethane, as disclosed by Herrera, thereby only achieving the expected results of utilizing known, art-recognized materials for their intended purpose based upon the identified suitability of those materials, see In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/16/2022